Citation Nr: 1724290	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to service connection for allergic rhinitis/rhinosinusitis, to include nose and mucous membrane disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2012, the Board dismissed the Veteran's petition to reopen a claim of entitlement to service connection for tremors of the body and hands, and remanded the issues listed above for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App, 238 (1999).   

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tremors has been raised by the record in a May 2017 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded the instant claims for issuance of a Statement of the Case (SOC), pursuant to Manlincon.  A SOC was issued in November 2013, and the Veteran submitted his substantive appeal in November 2013.  Therein, he indicated that he wanted a Board hearing at a local VA office.  Review of the record reflects that no such hearing has been scheduled, and that the Veteran has not withdrawn his hearing request.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO in Boston, Massachusetts, at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing.  Once he has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

